DETAILED ACTION

Response to Amendment
The Amendment filed 2/05/2021 has been entered. Claims 1-17 and 19-21 remain pending in the application. Claim 18 was canceled. Claims 3, 5-13, 16-17, 19-21 should be withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/04/2021 and 1/04/2021 were filed after the filing date of the application on 11/13/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Claims 1 and 14 are allowable. The restriction requirement of Groups I-VI and Species A-D as set forth in the Office action mailed on 5/20/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-II and IV-VI and species B-D are withdrawn.  Claims 3, 5-13, 16-17 and 19-21, directed to Groups I-II and IV-VI and species B-D are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
Regarding claim 1, Kunkel (US 20070227330 A1) teaches a sample sectioning device (see Figure 1) comprising: 
a cutting mechanism (8) that is operable to cut sections from a sample (see Figure 1); 
a sample holder (2) operable to move relative to the cutting mechanism (paragraph 0024), the sample holder comprising a sample receiving portion (gripping area of 2) having a first side (front side of 2) and a second side (back side of 2), the first side faces the cutting mechanism and has a surface receiving surface (front surface of 2) is dimensioned to receive a sample (see Figure 1, paragraph 0026); 
a mechanical movement of a hand wheel (6) for driving movement of the sample holder (paragraph 0026).
Kunkel fails to teach the sample receiving portion comprising a cavity defined by an opening to the sample receiving surface and a base opposite the opening that defines a depth of the cavity that is less than a thickness of the sample receiving portion; a light source coupled to the sample holder and disposed in the cavity in a manner to be mounted in a plane by the sample receiving surface, wherein any light emitted by the light source is emitted directly through a sample received on the first side; and a generator operable to generate an electrical energy for providing power to the light source (as required by claim 1).

    PNG
    media_image1.png
    549
    847
    media_image1.png
    Greyscale

Sitte (US 4511224) teach a sample sectioning device including a sample receiving portion (see Figure 2) comprising a cavity (space between 11 with 13 as the base) defined by an opening (space at 10) and a base (see annotated Figure 2) opposite the opening that defines a depth of the cavity that is less than a thickness of the sample receiving portion (see annotated Figure 2), a light source (12) coupled to the sample holder (via 13), wherein any light emitted by the light source is emitted directly through a sample received on the first side (see Figure 2); 
It would have been obvious to one of ordinary skill in the art to modify the device of Kunkel to add the light system including a power supply to the sample sectioning device as taught by Sitte, in order to allow the device to be better illuminated for seeing the sample (col. 2 lines 43-48 of Sitte).
Sundhar (US 20110205075 A1) teaches a generator (dynamo) operable to generate an electrical energy for providing power to the light source (120, paragraph 0015), the generator is operable to generate electrical energy by converting a mechanical movement of a hand crank (125, paragraph 0015).   
McFadden (US 20090236859 A1) teaches that that it is well known to provide mechanical generators (hand crank, paragraph 0019), as a backup in case the mainline power is lost (paragraph 0011).  
It would have been obvious to one of ordinary skill in the art to modify the device of modified Kunkel to have provided the device with a hand crank generator, as taught by Sundhar, in order to power the light in the microtome when the mainline power is lost, as taught in McFadden.  Alternately, Examiner takes Official Notice that that it is well known to provide fuel-powered or solar powered generators, as a backup in case the mainline power is lost.  It would have been obvious to one of ordinary skill to have provided the device with a fuel-powered or solar powered generator, as is well known, in order to power the microtome when the mainline power is lost.
Gu (US 20160216192) teaches a sample (110) that is directly lit by OLED arrays (120), and further teaches that OLED is known for directly lighting the sample without disrupting the temperature, moisture and gases of the sample.
While it may be obvious to one ordinary skill in the art to use the teaching of Gu and light the sample directly, it would not have been obvious to make light source mounted in a plane defined by the sample receiving surface, since ideal of the particular structure of the light source within a closed cavity while the light source is within the plane defined by the sample receiving surface is not disclosed.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of modified Kunkel. Thus claim 1 is allowable, claims 2-13 are allowable by virtue of its dependency on claim 1. Claims 14-17 and 19-21 are allowable for the same reason.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/07/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724